DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered and are partially but not fully persuasive in light of the amendments and terminal disclaimer.  
With respect to the applicant’s arguments regarding the nonstatutory double patenting rejection, the terminal disclaimer is sufficient to overcome the rejection. 
With respect to the applicant’s arguments regarding the rejection of claims under 35 USC 112, in light of the amendment, the rejection is mostly overcome.  However, a question still remains regarding how “a predetermined measurement range” compares to the first and second wavelength domain equivalent. Further details below.  Clarification is still necessary. 
Finally, applicant argues with respect to the rejection of claims as anticipated by Scheruebl that the prior art fails to disclose measuring displacement when the difference between the reference value and the received light intensity are less than a threshold.  The examiner disagrees.  Scheruebl discloses adjusting the height based on a threshold comparison (Col.4) as described in the previous action.  Scheruebl then goes on to say “If the deviation is less than this previously established value, the complete spectrum is shifted…and one of the above described defect detection algorithms is then carried out.”  The “above described defect detection algorithms” are displacement measurements, wherein a defect is determined if the distance between the surface and the measuring device is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 10, 11, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
With respect to claim 7, 10, 11, and 12, the limitation “within a second wavelength domain outside the first wavelength domain equivalent to a predetermined measurement range” is unclear.  The relationship between the wavelength components and the first and second wavelength domain has been clarified.  It is still unclear because of the grammar if “equivalent to a predetermined measurement range” refers to the first or second wavelength domain.  Clarification is required. 
It should be noted that all claims dependent on claims 7, 10, 11, and 12 fail to resolve the deficiencies explained above and are also rejection for the same reason as their parent claim under 35 USC 112, 2nd paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheruebl U.S. Patent #6,674,572.
With respect to claim 1, Scheruebl discloses a confocal microscope comprising:
A light source configured to emit illumination light including a plurality of wavelength components (Figure 1, light 1, Col.2, l 67- Col.3, l 2)
An optical system configured to introduce an axial chromatic aberration into the illumination light from the light source and to receive reflection light reflecting from a measurement object where at least a portion of the measurement object lies along a line extending from the optical axis of the optical system (Col.3, l 11-15, Figure 1)
A light receiving unit configured to separate the reflection light received at the optical system into wavelength components and thereby receive the light having the wavelength components (Figure 1, CCD 10, Col.3, l 16-21)
A processor configured to compute the distance from the optical system to the measurement object on the basis of a received light intensity of the wavelength components received in the light receiving unit (Figure 1, processing unit 14, Col. 3, l 16-28)
The processor compares a received light intensity of a wavelength component to a reference value for the wavelength component for a plurality of wavelength components in a waveform representing the light received, and determines on the basis of the comparison, whether or not to allow a measurement of the distance to the object (Col.5, l 25-33, Col.3, l 43-60, Col.4, l 7-24, 30-43, wherein allowing measurement = able to perform measurement without needing to adjust Z height)
And measures the displacement of the measurement object when the difference between the received light intensity and the reference value therefore is less than the predetermined threshold for at least one wavelength component in the plurality of wavelength components (Col.4, l 39- 43, wherein “above-described defect detection algorithms” = Col.3, l 43-60 wherein the distance between an ideal height profile and actual surface is measured to determine defect)

With respect to claims 2, 3, 4, 7-13, Schereubl discloses all of the limitations as applied to claim 1 above.  In addition, Schereubl discloses:
The processor measures the displacement of the measurement object on the basis of a peak in the wavelength in the received light waveform when the amount change in the received light intensity is less than the threshold for at least one of the plurality of wavelength components (Col.4, l 39-42, Col. 3, l 64- Col.4, l 3)
The plurality of wavelength components includes five wavelengths (Col.2, l 66-67, wherein white light has a plurality of wavelengths greater than five)
The threshold is defined for each wavelength on the basis of the spectrum emitted by the light source (Does not structurally limit the apparatus)
The processor detects an abnormality when the amount of change in the received light intensity compared to the reference value therefor is greater than or equal to a threshold for all wavelength components in the second wavelength domain (Col.4, l 30-43, Figure 3, abnormality is determined when entire spectrum is shifted from expected λ0, Col.4, lines 34-35 “In any recorded spectrum…” wherein spectrum refers to measurement range, not just single wavelength )
The processor provides notification of the abnormality when the abnormality is detected (Col.4, l 1-7, wherein notification means additional evaluation or changing of Z height)
The processor compares a reference value for a received light intensity and the received light intensity of a wavelength component outside a wavelength domain equivalent to a predetermined measurement range (Figure 2, using λ1 as “measurement range” and comparing only λ2, Col.4, l 8-13, Col.6, l 21-33)
The processor computes the distance to the measurement object when the result of the comparison is normal (Col.4, l 25-43)
The abnormality is an abnormality relating to a reflection of a portion of the illumination light in the optical system (Col.4, l 25-43, wherein abnormality means a change of Z height is required)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheruebl  U.S. Patent #6,674,572.
With respect to claims 14-20, Scheruebl discloses all of the limitations as applied to claims 1-13 above.  However, Scheruebl fails to disclose cables connecting the sensor head, light source, and light receiving unit, as well as a combiner on the cables and detecting an abnormality due to a reflection of light at a connection port or within the cable/combiner. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use optical cables to connect the optical tools in the measurement device. The examiner takes Official Notice that optical fibers are used to connect working optical components and that isolating abnormalities caused by these connections is essential in a working measurement device.  Determining abnormalities due to optical components and optical connections is well known in the art and necessary to evaluate error sources.  Fujita U.S. Publication 2006/0269284 discloses optical cables and combiners for connecting light source, detector, and processor as well as a method for indicating abnormalities due to reflections of light (Figure 5 and 6).  Sesko U.S. Publication 2015/0009484 discloses connecting light sources and detectors with cables and using a specific wavelength to determine optical integrity throughout fibers and connections to find abnormalities caused by the set up and not the measurement surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA C BRYANT/
Examiner, Art Unit 2877